Citation Nr: 0634676	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for a lumbosacral strain with degenerative joint and disc 
disease with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a 10 percent for the 
veteran's service-connected lumbosacral strain.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2006).

In a February 2002 decision, the RO recharacterized the 
disability on appeal as a lumbosacral strain with 
degenerative joint and disc disease with limitation of 
motion.  The RO then assigned a 40 percent rating, effective 
January 1999.  Therefore, the issue on appeal is entitlement 
to a disability rating greater than 40 percent for a 
lumbosacral strain with degenerative joint and disc disease 
with limitation of motion.

The Board remanded the case in February 2001, in October 
2003, and in December 2005 to obtain additional medical 
records and to comply with the Veterans Claims Assistance Act 
of 2000.  The case is now ready for appellate review.

In a July 2005 rating decision, the RO granted service 
connection and assigned a 10 percent rating for mild 
radiculopathy of the left lower extremity as secondary to the 
veteran's service-connected low back disability.  
Subsequently, both the RO and the veteran's representative 
have treated an increased rating for mild radiculopathy as an 
issue on appeal to the Board.  However, further review of the 
claims folder discloses that the veteran submitted neither a 
notice of disagreement nor a VA Form 9 pertaining to the 
issue of mild radiculopathy.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).  This was 
a separate rating action and the Board may not unilaterally 
take jurisdiction of any additional claims.  Therefore, this 
issue is not before the Board.

In a Statement in Support of Claim submitted in June 2006, 
the veteran requests an increased rating for his service-
connected migraine headaches.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action.


FINDING OF FACT

The veteran's lumbosacral strain with degenerative joint and 
disc disease is not manifested by pronounced intervertebral 
disc syndrome, ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for a lumbosacral strain with degenerative joint and disc 
disease with limitation of motion have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

The veteran's low back disability was initially rated under 
Diagnostic Code (DC) 5292 and DC 5295.  However, since 
neither code provides a disability rating greater than 40 
percent, they are not relevant to this appeal.  38 C.F.R. 
§ 4.71a.  However, a 60 percent rating is available under DC 
5293 for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is rated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment "prescribed by a physician".  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating greater than 40 
percent.  The medical evidence to be considered includes 
numerous VA examination reports and VA outpatient treatment 
records, none of which shows pronounced intervertebral disc 
syndrome, ankylosis of the spine, or that the veteran 
requires bed rest prescribed by a physician.  

The Board finds that the veteran's low back disability is not 
manifested by "pronounced" intervertebral disc syndrome, as 
required for a 60 percent rating under the old criteria of DC 
5293.  In this regard, no significant neurological findings 
are noted in VA examination reports dated in March 1999, 
October 1999, and November 2001, as well as in VA outpatient 
treatment records dated from 1998 to 2003.  At a May 2004 VA 
examination, moreover, a VA examiner indicated that he was 
"very suspicious that [the veteran] may have neuropathy from 
a metabolic medical standpoint rather than a true lumbar disc 
condition, considering that his reflexes are normal and that 
he has a negative straight leg raising test bilaterally."  
Lastly, a January 2006 VA examination report notes that the 
veteran failed to cooperate with neurological testing, but 
that the limited examination was still negative for any 
evidence of radiculopathy or myelopathy.  As these findings 
clearly do not reflect pronounced intervertebral disc 
syndrome, the veteran's low back disability does not warrant 
a 60 percent rating under DC 5293.  

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  At his January 2006 
VA examination, the veteran specifically denied any 
incapacitation pain episodes.  Accordingly, the revised 
version of DC 5293, in effect from September 23, 2002, cannot 
serve as a basis for an increased rating based upon 
incapacitating episodes.  

A disability rating greater than 40 percent is not warranted 
based on combining the veteran's orthopedic and neurologic 
manifestations of his lumbosacral strain with degenerative 
joint and disc disease with limitation of motion.  38 C.F.R. 
§ 4.25.  As noted in the Introduction, the RO issued a rating 
decision in July 2005 in which it granted service connection 
and assigned a 10 percent rating for mild radiculopathy of 
the left lower extremity.  However, since the veteran did not 
appeal that decision, it is not before the Board at this 
time.  

In any event, the Board finds that the veteran's lumbosacral 
strain with degenerative joint and disc disease with 
limitation of motion is not manifested by any incomplete 
paralysis of the sciatic nerve, as required for a compensable 
rating under DC 8520.  See 38 C.F.R. § 4.124a.  The record 
does not show any significant neurological findings as a 
result of his service-connected low back disability.  
Although the January 2006 VA examination reports lists a 
diagnosis of "Chronic posttraumatic low back pain with 
bilateral sciatica, moderate to severe," the examiner later 
explained that there was no objective evidence of any 
radiculopathy or myelopathy.  Accordingly, a disability 
rating greater than 40 percent is not warranted under the 
revised criteria for rating intervertebral disc syndrome. 

In addition, the Board has carefully reviewed VA examination 
reports dated since March 1999, as well as numerous VA 
outpatient treatment records, none of which indicates that 
the veteran's thoracolumbar spine is ankylosed, as motion is 
possible in every direction.  In short, a 60 percent rating 
is not warranted under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine. 

The Board also finds that a disability rating greater than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  There is simply no 
objective clinical findings of any significant weakness in 
the veteran's lumbar spine or in either lower extremity.  
Also significant is the fact that forward flexion of the 
thoracolumbar spine has ranged from 40 to 75 degrees during 
various VA compensation examinations.  The January 2006 VA 
examination report also notes that the veteran generally does 
not require the use of an assistive device to ambulate, 
except for the occasionally use of a cane during flare-ups.  
Thus, a 60 percent rating is not warranted under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

It is important for the veteran to understand that some of 
the current treatment records do not support the current 
evaluation, let alone an increased evaluation. 

In short, the veteran's lumbosacral strain with degenerative 
joint and disc disease with limitation of motion does not 
meet the criteria for a disability rating greater than 40 
percent under applicable rating criteria.  Because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO dated 
March 2001, March 2002, and April 2002, as well as letters 
from the Appeals Management Center (AMC) dated in April 2004 
and January 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters, as well as statements of the case, also comply 
with the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which states that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.            
§ 3.159(b) apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In particular, the veteran 
was notified of what type of information and evidence was 
needed to substantiate his claim for an increased rating as 
well as an effective date.

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim in October 1999.  However, 
the Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded numerous VA 
examinations to determine the nature and severity of his low 
back disability.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

A disability rating greater than 40 percent for a lumbosacral 
strain with degenerative joint and disc disease with 
limitation of motion is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


